Case 1:18-cv-20374-KMW Document 109 Entered on FLSD Docket 03/18/2020 Page 1 of 25



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                CASE NO. 1:18-cv-20374-WILLIAMS

  MIKE ELBERT NEAL,

         Plaintiff,                                          JURY TRIAL DEMANDED


  v.

  LIEUTENANT L. WILSON, OFFICER E.
  COBARCO, CHIEF ANGELA LAWRENCE,
  OFFICER B. CELEIDA, and COUNSELOR C.
  JR. TOLLIVER.



        Defendants.
  ______________________________________/

                                 THIRD AMENDED COMPLAINT

          Mike Elbert Neal (“Mr. Neal”), by and through his undersigned counsel, files this Third

   Amended Complaint seeking monetary damages, punitive damages, attorneys’ fees and costs

   against Defendants Officer L. Wilson (“Wilson”), Officer E. Cobarco (“Cobarco”), Chief Angela

   Lawrence (“Lawrence”), Lieutenant B. Celeida (“Celeida”), and Counselor C. Jr. Tolliver

   (“Tolliver”) (collectively the “Defendants”). In support thereof, Mr. Neal states as follows:


                                       NATURE OF THE CASE


          1.      This Third Amended Complaint is being filed against employees and agents of the

   State of Florida who caused multiple injuries to Mr. Neal, a pre-trial detainee in the custody of the

   Florida Department of Corrections, through their deliberate indifference to known significant risks

   that threatened Mr. Neal’s safety, their deliberate indifference to his serious medical needs, and
Case 1:18-cv-20374-KMW Document 109 Entered on FLSD Docket 03/18/2020 Page 2 of 25



   their acts of malfeasance that prevented Mr. Neal from contesting the unlawful conditions of his

   confinement.

          2.      The Defendants deprived Mr. Neal of his constitutional rights under the Fourteenth

   Amendment of the Federal Constitution and 42 U.S.C. § 1983.

          3.      As such, Mr. Neal now files the instant action seeking redress for the numerous

   injuries he sustained due to the acts and omissions of Defendants.

                                    JURISDICTION AND VENUE

          4.      This action arises under the Constitution and the laws of the United States of

   America, including Article III, Section of 1 of the U.S. Constitution, and is brought pursuant to 28

   U.S.C. § 1331, 28 U.S.C. § 1343, 42 U.S.C. § 1983, and 42 U.S.C. § 1988.

          5.      The claims set forth in this Complaint arise from the Fourteenth Amendment to the

   United States Constitution because Mr. Neal was a pre-trial detainee at all times relevant hereto.

          6.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because the events

   giving rise to the claims herein all occurred in Miami-Dade County, Florida.

          7.      All Defendants are subject to personal jurisdiction in this Court.

       EXHAUSTION OF ADMINISTRATIVE REMEDIES UNDER 42 U.S.C. § 1997e(a)

          8.      Pursuant to 42 U.S.C. § 1997e(a), the Prison Litigation Reform Act (“PLRA”),

   prisoners must properly exhaust available administrative remedies prior to filing a Complaint

   under 42 U.S.C. § 1983.

          9.      However, administrative remedies are considered unavailable and the exhaustion

   requirement is lifted where the conduct of jail officials obstructs or prevents a prisoner’s attempts

   to exhaust administrative remedies.




                                                    2
Case 1:18-cv-20374-KMW Document 109 Entered on FLSD Docket 03/18/2020 Page 3 of 25



          10.     Administrative remedies are considered unavailable, for example, where prison

   officials prevent the filing of grievances, do not respond to a prisoner’s grievances, or issue threats

   of substantial retaliation for pursuing a grievance.

          11.     Despite his numerous attempts to comply with the grievance procedures in place at

   the Miami-Dade County Corrections and Rehabilitation Department, Mr. Neal’s attempts to

   exhaust available administrative remedies were thwarted by the actions of prison officials, thereby

   rendering these administrative remedies unavailable to Mr. Neal.

          12.     Although the Inmate Grievance Procedures of the Miami-Dade Corrections and

   Rehabilitation Department provide that there is no time limit to file grievances alleging ongoing

   abuse on an inmate, many of Mr. Neal’s grievances were rejected as untimely.

          13.     The administrative remedies at the Miami-Dade County Corrections and

   Rehabilitation Department were rendered unavailable to Mr. Neal due to the following acts of

   malfeasance by prison officials at the Metro West Detention Center:

          a. The rejection of Mr. Neal’s grievance complaints on the ground that they were
             untimely, despite the fact that the Inmate Grievance procedures contain a clear time
             limitation exception with regards to grievance complaints alleging abuse;

          b. Constantly transferring Mr. Neal between Metro West and TGK detention center to
             prevent the timely submission of grievance complaints; and

          c. Defendants Lawrence’s and Wilson’s maliciously filing arson charges against Mr. Neal
             in retaliation for filing grievances in this action.


                                             THE PARTIES

          14.     At all times relevant to this action, Mr. Neal was a pre-trial detainee at the Miami-

   Dade County Corrections and Rehabilitation Department’s Metro West Detention Center (“Metro

   West”), 13850 N.W. 41 Street, Miami, Florida 33178.




                                                     3
Case 1:18-cv-20374-KMW Document 109 Entered on FLSD Docket 03/18/2020 Page 4 of 25



          15.     At all times relevant to this action, Defendant Wilson was a correctional officer at

   Metro West Detention Center and an employee of Miami-Dade County. At all times relevant to

   this action, Mr. Wilson was acting within the course and scope of his employment and under color

   of state law, to wit, the statutes, ordinances, regulations, policies, customs, and usages of the State

   of Florida.

          16.     At all times relevant to this action, Defendant Captain Lawrence1 was a correctional

   officer at Metro West Detention Center and an employee of Miami-Dade County. At all times

   relevant to this action, Captain Lawrence was acting within the course and scope of her

   employment and under color of state law, to wit, the statutes, ordinances, regulations, policies,

   customs, and usages of the State of Florida.

          17.     At all times relevant to this action, Defendant Celeida was a correctional officer at

   Metro West Detention Center and an employee of Miami-Dade County. At all times relevant to

   this action, Celeida was acting within the course and scope of his employment and under color of

   state law, to wit, the statutes, ordinances, regulations, policies, customs, and usages of the State of

   Florida.

          18.     At all times relevant to this action, Defendant Cobarco was a correctional officer at

   Metro West Detention Center and an employee of Miami-Dade County. At all times relevant to

   this action, Cobarco was acting within the course and scope of his employment and under color of

   state law, to wit, the statutes, ordinances, regulations, policies, customs, and usages of the State of

   Florida.




   1
    Since the filing of the original complaint Captain Angela Lawrence has been promoted to Chief
   Angela Lawrence.
                                                     4
Case 1:18-cv-20374-KMW Document 109 Entered on FLSD Docket 03/18/2020 Page 5 of 25



           19.    At all times relevant to this action, Defendant Tolliver was a correctional officer at

   Metro West Detention Center and an employee of Miami-Dade County. At all times relevant to

   this action, Tolliver was acting within the course and scope of his employment and under color of

   state law, to wit, the statutes, ordinances, regulations, policies, customs, and usages of the State of

   Florida.

           20.    With respect to each of the individual defendants named in paragraphs 15 through

   19, Mr. Neal is suing the defendants in their individual capacities.

           21.    All conditions precedent to the filing of this action have occurred, accrued, or have

   been waived as a matter of law.

                                FACTS COMMON TO ALL CLAIMS

           22.    Mr. Neal is presently a pre-trial detainee at the Metro West Detention Center.

           23.    The events that gave rise to the claims in this Complaint occurred while Mr. Neal

   was confined at Metro West and at Turner Guilford Knight Correctional Center (“TGK”).

           24.    Mr. Neal is a disabled individual who suffers from multiple chronic injuries and

   requires a cane to walk from place to place. More specifically, Mr. Neal suffers from two torn

   shoulder rotator cuffs, a permanent lower back injury and a permanent injury in his left knee for

   which he always wears a leg brace. Altogether, these injuries severely inhibit Mr. Neal’s daily

   activities.

   Incident with Inmate Raymond Carr

           25.    On January 12, 2017, Captain Lawrence and Officer Wilson visited TGK to speak

   with inmates who were housed there.

           26.    As Mr. Neal attempted to approach Captain Lawrence, Inmate Raymond Carr

   (“Carr”), a prisoner who had previously threatened and attacked Mr. Neal, physically prevented

   Mr. Neal from approaching Captain Lawrence.

                                                     5
Case 1:18-cv-20374-KMW Document 109 Entered on FLSD Docket 03/18/2020 Page 6 of 25



           27.    Captain Lawrence witnessed Inmate Carr harassing Mr. Neal, and she walked

   toward both inmates.

           28.    Mr. Neal informed Captain Lawrence that Inmate Carr had been previously

   separated from him because Inmate Carr and another prisoner attempted to assault him in the past.

           29.    Mr. Neal further informed Captain Lawrence that he feared for his safety because,

   in the event of a future physical assault, he would be unable to defend himself due to his various

   chronic injuries.

           30.    Mr. Neal then urged Captain Lawrence to transport him back to the Metro West

   medical unit, where he could receive treatment for his recent surgery and be separated from Inmate

   Carr, who represented a constant threat to his safety.

           31.    Despite her knowledge of the threatened harm to Mr. Neal, as well as his physical

   impairments, Captain Lawrence ignored Mr. Neal’s repeated requests to be transferred, and she

   simply told Inmate Carr to not bother Mr. Neal.

           32.    Moreover, Captain Lawrence did not inform any other correctional officer about

   Inmate Carr’s hostilities towards Mr. Neal.

           33.    When Captain Lawrence failed to take action, Mr. Neal then approached Officer

   Wilson to repeat his request for a transfer to the medical unit because he feared for his safety.

           34.    Officer Wilson rejected Mr. Neal’s request to be transferred, ignored Mr. Neal’s

   explanation regarding the threatened harm from another inmate and threatened to place Mr. Neal

   in isolated confinement if Mr. Neal was involved in any problems.

           35.    The following day, on January 13, 2017, Mr. Neal returned from court to his prison

   cell.




                                                     6
Case 1:18-cv-20374-KMW Document 109 Entered on FLSD Docket 03/18/2020 Page 7 of 25



           36.    Defendant Celeida was the corrections officer on duty in the unit where Mr. Neal’s

   cell was located.

           37.    While Mr. Neal was sitting on his bunk, Inmate Carr approached Mr. Neal to harass

   him, calling him, among other derogatory terms, a snitch.

           38.       Mr. Neal felt threatened by Inmate Carr’s menacing behavior, so he requested that

   Officer Celeida separate the two inmates.

           39.    When Officer Celeida approached Mr. Neal’s cell, Mr. Neal explained that Inmate

   Carr was presently harassing him in a manner that could escalate to physical violence, and he

   explained that Inmate Carr had threatened and attacked him multiple times in the past.

           40.    Officer Celeida disregarded Mr. Neal’s distress and requests to be transferred.

           41.    Following this exchange, Mr. Neal attempted to go to the restroom, but Inmate Carr

   deliberately obstructed Mr. Neal’s path out of his cell to threaten him. Inmate Carr warned Mr.

   Neal that he would harm Mr. Neal physically if Mr. Neal repeated complaints about him to prison

   officials.

           42.    Mr. Neal immediately reported Inmate Carr’s threat to Officer Celeida, but Officer

   Celeida ignored him again.

           43.    After overhearing Mr. Neal’s complaints to Officer Celeida, Inmate Carr

   spontaneously ran up behind Mr. Neal and struck him in the head, knocking him over on Officer

   Celeida’s desk.

           44.    Inmate Carr struck Mr. Neal multiple times on the face and head, causing

   significant bruising and lacerations.




                                                    7
Case 1:18-cv-20374-KMW Document 109 Entered on FLSD Docket 03/18/2020 Page 8 of 25



          45.     As Mr. Neal attempted to defend himself from Inmate Carr’s attack, Officer

   Celeida, who was aware of Mr. Neal’s physical impairments, simply watched as this assault

   unfolded on his desk.

          46.     During the attack, Mr. Neal asked Officer Celeida to intervene to stop Inmate Carr’s

   attack, but Officer Celeida simply ignored Mr. Neal.

          47.     Even though Inmate Carr’s attack on Mr. Neal lasted for over a minute, Officer

   Celeida did nothing to stop it.

          48.     After Inmate Carr became exhausted from striking Mr. Neal, Mr. Neal crawled to

   his cell, where he sat in pain from the injuries Inmate Carr inflicted on him.

          49.     Because of Inmate Carr’s attack, Mr. Neal’s face and head were lacerated and

   significantly swollen. These injuries caused him substantial pain and anguish even weeks after

   the assault. Mr. Neal also experienced head trauma, dizziness, disorientation and an inability to

   walk immediately following the attack.

          50.     In addition to the harm mentioned in the preceding paragraph, Inmate Carr’s assault

   aggravated multiple chronic injuries that Mr. Neal suffers from in various parts of his body,

   including Mr. Neal’s permanently injured left knee, shoulders and lower back.

          51.     Only after Inmate Carr completed his attack on Mr. Neal, did Officer Celeida seek

   assistance. As a result of Celeida’s deliberate delay, Mr. Neal sustained the various injuries

   mentioned in the preceding paragraphs and was transferred on a stretcher to the Medical Clinic

   North by emergency medical personnel.

          52.     If Officer Celeida had intervened during the attack on Mr. Neal, Inmate Carr would

   not have been able to injure Mr. Neal to the extent that he did.




                                                    8
Case 1:18-cv-20374-KMW Document 109 Entered on FLSD Docket 03/18/2020 Page 9 of 25



          53.     Immediately following the assault, on January 14, 2017, Mr. Neal filed a grievance

   with Correctional Officer Mathews, stating his intention to file criminal charges against Inmate

   Carr. See attached Exhibit “A.”

          54.     Officer Celeida did not file a disciplinary report against Inmate Carr for his assault

   on Mr. Neal. Instead, while Mr. Neal received medical treatment for his injuries, Officer Celeida

   maliciously filed a disciplinary report against Mr. Neal, charging Mr. Neal as the aggressor for the

   assault in which he had been victimized.

          55.     Due to Officer Celeida’s misrepresentations on this disciplinary report, Mr. Neal

   was placed in punitive confinement on January 13, 2017.

   Deprivation of Mr. Neal’s Due Process Rights by Prison Officials

          56.     Notably, Mr. Neal did not receive a “twenty-four hour notification form” prior to

   his placement in punitive confinement, in violation of the Miami-Dade Corrections Standard

   Operating Procedure.

          57.     Before Mr. Neal was placed in punitive confinement, he urged Officer Wilson to

   review the unit video cameras, which would have revealed that Mr. Neal was attacked by Inmate

   Carr while Officer Celeida simply watched.

          58.     Although Officer Wilson’s review of the unit video camera footage would have

   easily disproven Officer Celeida’s false narrative about the day of the assault, Officer Wilson

   simply refused to do so and proceeded to place Mr. Neal in punitive confinement.

          59.     Mr. Neal promptly filed a grievance against Officer Wilson, complaining about

   Wilson’s refusal to review the unit video camera footage.

          60.     On January 19, 2017, Officer Tolliver brought numerous forms to Mr. Neal’s cell

   to receive his signature. Officer Tolliver did not describe the nature or content of the forms.



                                                    9
Case 1:18-cv-20374-KMW Document 109 Entered on FLSD Docket 03/18/2020 Page 10 of 25



    Instead, he asked Mr. Neal to execute the forms while only exposing their signature lines through

    Mr. Neal’s cell door flap.

           61.     Mr. Neal requested that Officer Tolliver describe the nature and content of the

    forms prior to placing his signature on them, but Officer Tolliver became upset, refused to describe

    the forms and walked away.

           62.      As Officer Tolliver walked away, Mr. Neal requested a postponement of his

    disciplinary hearing to gather evidence for his defense against the false charges that Officer Celeida

    had filed against him. Officer Tolliver, however, simply ignored Mr. Neal.

           63.     Following this exchange between Mr. Neal and Officer Tolliver, Officer Tolliver

    held a disciplinary hearing without Mr. Neal’s presence and without providing Mr. Neal with an

    opportunity to present evidence in his defense.

           64.     Based on Officer Celeida’s disciplinary report, Officer Tolliver concluded during

    the disciplinary hearing that Mr. Neal was to be held in punitive confinement for thirty days.

           65.     Officer Tolliver did not immediately provide Mr. Neal with the results of this

    disciplinary hearing, thereby preventing Mr. Neal from filling an appeal within the two-day

    limitation set forth in the Miami-Dade Corrections and Rehabilitation Department’s policies and

    preventing him from being aware of how long he was to be held in punitive confinement.

           66.     On October 28, 2019, Mr. Neal filed a grievance against Officer Tolliver, asserting

    that Officer Tolliver had conducted a disciplinary hearing and placed Mr. Neal in punitive

    confinement without his presence, without notice, and without providing him with an opportunity

    to contest the charges against him. See attached Exhibit “B.”




                                                      10
Case 1:18-cv-20374-KMW Document 109 Entered on FLSD Docket 03/18/2020 Page 11 of 25



           67.        On January 27, 2017, Mr. Neal attempted to file a disciplinary appeal with Officer

    Cobarco to contest the findings of the disciplinary hearing. Officer Cobarco disregarded Mr.

    Neal’s request.

           68.        On October 28, 2019, Mr. Neal filed a grievance complaint against Officer

    Cobarco, alleging that Cobarco had denied him due process when he refused to accept Mr. Neal’s

    disciplinary appeal and refused to allow Mr. Neal to contest the disciplinary hearing’s findings.

    See attached Exhibit “C.”

           69.        On October 29, 2018, after almost two years of being held in punitive confinement,

    Mr. Neal filed a grievance complaining that prison officials did not conduct bi-weekly reviews to

    determine whether Mr. Neal’s continued confinement in punitive segregation was warranted and

    requesting that he be immediately reinstated to the general prison population. See attached Exhibit

    “D.”

           70.        Without providing any elaboration, a prison official, who is not a party to this

    action, rejected Mr. Neal’s grievance and indicated that Mr. Neal was to remain in punitive

    confinement until further notice because he was “classified as a safety cell inmate.”

           71.        After Mr. Neal was held in punitive segregation for over a year, he spoke with

    Officer Wilson to express his view that he had been punished unjustly.

           72.        Officer Wilson responded that Mr. Neal’s “black-ass” would never be released

    from punitive confinement.

           73.        Mr. Neal then filed a grievance complaint against Officer Wilson on October 25,

    2019, because he had facilitated Mr. Neal’s illegal placement in punitive confinement without

    notice, a hearing, or any due process. See attached Exhibit “E.”




                                                      11
Case 1:18-cv-20374-KMW Document 109 Entered on FLSD Docket 03/18/2020 Page 12 of 25



           74.     In retaliation, Officer Wilson had Mr. Neal transferred multiple times between TGK

    and Metro West to prevent him from completing the grievance procedures and to prevent him from

    promptly contesting his illicit placement in isolated confinement.

           75.     Notwithstanding the disciplinary hearing’s imposition of a thirty-day punitive

    confinement penalty, Mr. Neal was held in isolation for longer than a year, without notice, without

    his presence at a hearing, and without an opportunity to properly contest his illegal punishment.

           76.     On June 8, 2017, almost five months after Mr. Neal had been unlawfully held in

    punitive segregation, Mr. Neal filed a grievance with Correctional Officer Guerra to challenge his

    indefinite placement in punitive confinement. Mr. Neal asserted that his indefinite confinement in

    punitive segregation without notice, his presence at a hearing, or an opportunity to contest his

    punishment, constituted an ongoing constitutional violation. See attached Exhibit “F.”

           77.     On October 23, 2019, after being transferred between TGK and Metro West

    numerous times for over two years, Mr. Neal was finally able to file a grievance against Officer

    Celeida for his malfeasance on the day that Mr. Neal was assaulted by Inmate Carr. See attached

    Exhibit “G.”

           78.     Mr. Neal also filed a grievance on October 23, 2019, alleging that Mr. Neal’s

    injuries on January 13, 2017, resulted from Officer Wilson’s and Officer Lawrence’s refusal to

    separate Inmate Carr and Mr. Neal. See attached Exhibit “H.”

           79.     Despite the fact that there is no time limit to file grievances alleging ongoing abuse

    of an inmate, Mr. Neal’s grievances were all rejected as untimely.

           80.     Notably, each time Mr. Neal’s grievances were rejected as untimely, the prison

    officials who rejected his grievances ignored Mr. Neal’s contention that the Inmate Grievance




                                                    12
Case 1:18-cv-20374-KMW Document 109 Entered on FLSD Docket 03/18/2020 Page 13 of 25



    Procedures did not impose a time limitation on filing grievances that contained allegations of

    ongoing abuse.

           81.     Although Defendants Lawrence, Cobarco and Wilson possessed the authority to

    remove Mr. Neal from his unlawful placement in punitive confinement at any time and were aware

    that Mr. Neal had been held in isolation for much longer than what the disciplinary hearing had

    prescribed, they left Mr. Neal in isolation indefinitely.

    Deliberate Indifference by Prison Officials to Mr. Neal’s Serious Medical Needs

           82.     In addition to the chronic physical injuries that were mentioned in Paragraph 18,

    Mr. Neal suffers from various internal health issues, including high blood pressure, diabetes, and

    mental illness, all of which are permanent and irreversible.

           83.     When Mr. Neal was transferred to Metro West in June 2016, facility doctors

    ordered that he be placed in medical housing, so that his chronic conditions could be constantly

    monitored.

           84.     Facility doctors also ordered that Mr. Neal was to receive periodical physical

    therapy treatment at the Jackson Memorial Treatment Center following his knee surgery on

    September 20, 2018.

           85.     On various occasions, Mr. Neal asked Captain Lawrence and Officer Wilson to

    transfer him, in accord with the orders of facility doctors, to the prison’s medical housing, but they

    refused every time without providing justification.

           86.     Following Mr. Neal’s knee surgery, Mr. Neal repeated his request to Captain

    Lawrence and Officer Wilson to be transferred to the medical housing facility. Again, without

    providing any justification, Captain Lawrence and Officer Wilson rejected Mr. Neal’s request and

    left him in punitive confinement.



                                                      13
Case 1:18-cv-20374-KMW Document 109 Entered on FLSD Docket 03/18/2020 Page 14 of 25



            87.     Due to Captain Lawrence’s and Officer Wilson’s unjustified refusal, Mr. Neal did

    not receive his pain medication as often as he should and his knee did not recover properly from

    the surgery.

            88.     As such, Mr. Neal’s physical impairments were aggravated by Captain Lawrence’s

    and Officer Wilson’s deliberate disregard of his medical needs.

            89.     On January 24, 2019, and again on October 24, 2019, Mr. Neal filed grievances

    against Captain Lawrence and Officer Wilson because they continued to house him in punitive

    confinement, even though (i) he posed no threat to inmates or prison officials, (ii) facility doctors

    had ordered that he be placed in the medical housing unit, (iii) Mr. Neal’s recently-operated knee

    could not be properly treated while he was in punitive confinement, and (iv) Mr. Neal’s various

    internal health conditions could not be properly treated while he was in punitive confinement. See

    attached Exhibits “I” and “J.”

            90.     These grievances, just as the previous ones filed by Mr. Neal, were rejected as

    untimely despite the fact that Mr. Neal’s indefinite placement in punitive confinement constituted

    an ongoing violation and the Inmate Grievance procedures contain a clear time limitation

    exception with regards to grievance complaints alleging abuse.

            91.     Due to these unjustified and unlawful conditions of confinement, Mr. Neal’s mental

    health has been adversely impacted.

            92.     In retaliation for filing the instant lawsuit, Defendants Officer Lawrence and

    Officer Wilson maliciously filed charges against Mr. Neal for first degree arson, alleging that Mr.

    Neal deliberately started a fire in his cell.

            93.     Upon information and belief, Officer Lawrence instructed Ms. Reid, a mental

    health employee at Metro West, to withhold any legal reading materials requested by Mr. Neal.



                                                     14
Case 1:18-cv-20374-KMW Document 109 Entered on FLSD Docket 03/18/2020 Page 15 of 25



     COUNT ONE: FAILURE TO INTERVENE TO PREVENT SERIOUS BODILY HARM
      IN VIOLATION OF THE FOURTH AND FOURTEENTH AMENDMENT OF THE
                        UNITED STATES CONSTITUTION
                                (42 U.S.C § 1983)
                           (Against Defendant Celeida)

              94.    Mr. Neal repeats and re-alleges Paragraphs 1 through 93 above, as if fully set forth

    herein.

              95.    This is a cause of action for violation of civil rights under 42 U.S.C. § 1983 against

    Officer Celeida in his individual capacity.

              96.    At all relevant times, Mr. Neal was being held in custody as a pre-trial detainee.

              97.    As a pre-trial detainee, Mr. Neal has a clearly established constitutional right to due

    process under the Due Process Clause of the Fourteenth Amendment to the United States

    Constitution. This right to due process includes the right to have prison officials intervene to

    prevent ongoing harm to prisoners where they have the ability and opportunity to do so.

              98.    As such, prison officials who fail to protect a prisoner from a known threat of harm

    posed by another inmate are subject to liability for their malfeasance.

              99.    On or about January 13, 2017, Inmate Carr assaulted Mr. Neal on top of Officer

    Celeida’s desk, causing Mr. Neal substantial bodily harm and anguish. Officer Celeida was present

    during the attack and had the chance to stop it.

              100.   Defendant Celeida, as a correctional officer at Metro West, was responsible for

    maintaining order among and ensuring the safety of inmates.

              101.   It was Officer Celeida’s duty, therefore, to intervene promptly when Inmate Carr

    attacked Mr. Neal immediately in front of him on his desk.




                                                       15
Case 1:18-cv-20374-KMW Document 109 Entered on FLSD Docket 03/18/2020 Page 16 of 25



              102.   Defendant Celeida was deliberately indifferent to Inmate Car’s attack on Mr. Neal,

    and the concomitant substantial risk of injury to Mr. Neal, when he failed to intervene during

    Inmate Carr’s attack on Mr. Neal.

              103.   If Defendant Celeida had not been deliberately indifferent to the imminent threat of

    harm towards Mr. Neal, Inmate Carr would not have been able to assault Mr. Neal or injure him

    to the severe extent that he did.

              104.   Accordingly, the injuries suffered by Mr. Neal on January 13, 2017, were a direct

    result of Defendant Officer Celeida’s deliberate indifference to the substantial threat of bodily

    harm against Mr. Neal.

              WHEREFORE, Mr. Neal requests judgment in his favor and against Defendant Celeida,

    individually, for:

              a.     Actual and compensatory damages;

              b.     Punitive damages;

              c.     An award of attorneys’ fees and costs; and

              d.     Any other relief this court deems just and proper.

     COUNT TWO: FAILURE TO PROTECT FROM RISK OF SERIOUS BODILY HARM
      IN VIOLATION OF THE FOURTH AND FOURTEENTH AMENDMENT TO THE
                          UNITED STATES CONSTITUTION
                                   (42 U.S.C. § 1983)
                (Against Defendants Officer Lawrence and Officer Wilson)

              105.   Mr. Neal repeats and re-alleges Paragraphs 1 through 93 above, as if fully set forth

    herein.

              106.   This is a cause of action for violation of civil rights under 42 U.S.C. § 1983 against

    Captain Lawrence and Officer Wilson in their individual capacities.

              107.   At all relevant times, Mr. Neal was being held in custody as a pre-trial detainee.



                                                      16
Case 1:18-cv-20374-KMW Document 109 Entered on FLSD Docket 03/18/2020 Page 17 of 25



           108.    Based on Inmate Carr’s previous instances of violence and threats directed towards

    Mr. Neal, there was a substantial risk that Inmate Carr would seriously harm Mr. Neal in the future.

           109.    On January 12, 2017, Mr. Neal informed Captain Lawrence and Officer Wilson

    that Inmate Carr had been previously separated from him because Inmate Carr and another prisoner

    attempted to assault him in the past.

           110.    Mr. Neal further informed Defendants Officer Wilson and Captain Lawrence that

    he feared for his safety because, in the event of a future physical assault, he would be unable to

    defend himself due to his various chronic injuries.

           111.    Mr. Neal then urged both Officer Wilson and Captain Lawrence to transport back

    to the Metro West medical unit, so that he could be separated from Inmate Carr.

           112.    Accordingly, Defendants Captain Lawrence and Officer Wilson knew of this

    substantial risk because they had been told that Inmate Carr had threatened and physically attacked

    Mr. Neal.

           113.    Despite her knowledge of the threatened harm to Mr. Neal, as well as his physical

    impairments, Captain Lawrence ignored Mr. Neal’s repeated requests to be transferred, and she

    simply told Inmate Carr to not bother Mr. Neal.

           114.    Despite his knowledge of the threatened harm to Mr. Neal, as well as his physical

    impairments, Officer Wilson also ignored Mr. Neal’s repeated requests to be transferred away

    from Inmate Carr.

           115.    Moreover, neither Captain Lawrence nor Officer Wilson informed any other

    correctional officer about Inmate Carr’s hostilities towards Mr. Neal.

           116.    On or about January 13, 2017, Inmate Carr assaulted Mr. Neal causing him

    substantial bodily harm and anguish.



                                                    17
Case 1:18-cv-20374-KMW Document 109 Entered on FLSD Docket 03/18/2020 Page 18 of 25



              117.   Captain Lawrence’s and Officer Wilson’s failure to protect Mr. Neal directly and

    proximately caused Mr. Neal’s physical injuries, emotional and psychological distress, mental

    anguish, and other non-economic damages which accrued in the past and which continue into the

    future.

              WHEREFORE, Mr. Neal requests judgment in his favor and against Defendant Officers

    Lawrence and Wilson, individually, for:

              a.     Actual and compensatory damages;

              b.     Punitive damages;

              c.     An award of attorneys’ fees and costs; and

              d.     Any other relief this court deems just and proper.

     COUNT THREE: DELIBERATE INDEFERENCE TO SERIOUS NEED OF MEDICAL
      CARE IN VIOLATION OF THE FOURTH AND FOURTEENTH AMENDMENT TO
                        THE UNITED STATES CONSTITUTION
                                    (42 U.S.C. § 1983)
                (Against Defendants Captain Lawrence and Officer Wilson)

              118.   Mr. Neal repeats and re-alleges Paragraphs 1 through 94 above, as if fully set forth

    herein.

              119.   This is a cause of action for violation of civil rights under 42 U.S.C. § 1983 against

    Captain Lawrence and Officer Wilson in their individual capacities.

              120.   At all relevant times, Mr. Neal was being held in custody as a pre-trial detainee.

              121.   As a pre-trial detainee at the time of the events asserted in this action, Mr. Neal has

    a constitutional right to necessary medical care under the Fourteenth Amendment.

              122.   Prison officials violate a detainee’s constitutional right to necessary medical care

    where they are deliberately indifferent to a pre-trial detainee’s known serious medical need.




                                                       18
Case 1:18-cv-20374-KMW Document 109 Entered on FLSD Docket 03/18/2020 Page 19 of 25



           123.    Mr. Neal has multiple, serious medical needs, some due to external physical injuries

    and others due to chronic internal conditions.

           124.    These serious medical needs, as developed below, have been diagnosed as medical

    conditions requiring treatment, or alternatively, are so obvious that even a lay person would

    recognize the need for medical care to be provided to Mr. Neal.

           125.    Mr. Neal suffers from two torn shoulder rotator cuffs, a permanent lower back

    injury and a permanent injury in his left knee for which he always wears a leg brace. These injuries

    significantly impair Mr. Neal’s daily activities and require constant medical treatment.

           126.    Mr. Neal also suffers from high blood pressure, diabetes, and mental illness, all of

    which are permanent and irreversible.

           127.    Following his knee surgery on September 20, 2018, Mr. Neal required more

    frequent medical treatment and monitoring to ensure an adequate recovery.

           128.    Mr. Neal informed Defendants Lawrence and Wilson repeatedly for over two years

    about his serious medical needs.

           129.    As such, Captain Lawrence and Officer Wilson were aware of Mr. Neal’s various

    health conditions and that he could not receive adequate medical treatment while he was confined

    in punitive segregation; Defendants Lawrence and Wilson were aware that a doctor mandated Mr.

    Neal receive physical therapy to treat his recently-operated knee; and they were aware that Mr.

    Neal suffered from various internal chronic conditions that required constant monitoring.

           130.    Captain Lawrence and Officer Wilson were also aware that, even if Mr. Neal had

    been fairly placed in punitive segregation, he was left there far longer than the thirty-day penalty

    that had been issued in the disciplinary hearing by Defendant Tolliver, which prevented Mr. Neal

    from receiving adequate treatment for his various ailments.



                                                     19
Case 1:18-cv-20374-KMW Document 109 Entered on FLSD Docket 03/18/2020 Page 20 of 25



           131.    Captain Lawrence and Officer Wilson also knew that, given his medical condition,

    Mr. Neal could not possibly be a threat to the safety of inmates or prison officials, so as to justify

    his continued placement in punitive confinement.

           132.    Captain Lawrence and Officer Wilson possessed the authority to immediately

    remove Mr. Neal from punitive confinement to receive the medical care he needed.

           133.    Despite this, they simply left Mr. Neal in punitive segregation indefinitely, which

    caused harm to Mr. Neal’s existing conditions.

           134.    Captain Lawrence and Officer Wilson were deliberately indifferent to Mr. Neal’s

    medical needs because they were aware of his medical necessity, there was no safety justification

    for refusing to transfer him to the medical housing unit, as prison medical personnel had ordered,

    and they disregarded Mr. Neal’s various requests to be transferred.

           135.    Due to the Defendants’ deliberate indifference towards Mr. Neal’s serious medical

    needs, Mr. Neal’s existing chronic conditions were further aggravated, he experienced unnecessary

    excruciating pain and suffering, and his recently-operated knee did not heal properly.

           WHEREFORE, Mr. Neal requests judgment in his favor and against Defendants Captain

    Lawrence and Wilson, individually, for:

           a.      Actual and compensatory damages;

           b.      Punitive damages;

           c.      An award of attorneys’ fees and costs; and

           d.      Any other relief this court deems just and proper.




                                                     20
Case 1:18-cv-20374-KMW Document 109 Entered on FLSD Docket 03/18/2020 Page 21 of 25



      COUNT FOUR: INDEFINITE AND UNJUSTIFIED PLACEMENT IN PUNITIVE
    CONFINEMENT WITHOUT DUE PROCESS IN VIOLATION OF THE FOURTH AND
            FOURTEENTH AMENDMENT OF THE U.S. CONSTITUTION
                                  (42 U.S.C. § 1983)
              (Against Defendants Captain Lawrence and Officer Wilson)

              136.   Mr. Neal repeats and re-alleges Paragraphs 1 through 93 above, as if fully set forth

    herein.

              137.   This is a cause of action for violation of civil rights under 42 U.S.C. § 1983 against

    Captain Lawrence and Officer Wilson in their individual capacities.

              138.   At all relevant times, Mr. Neal was being held in custody as a pre-trial detainee.

              139.   Punitive conditions may be imposed on pre-trial detainees if they further some

    legitimate objective, such as maintaining safety, internal order or security within a prison.

              140.   However, because extended placements in punitive confinement represent a

    significant punishment beyond ordinary prison life, both pre-trial detainees and inmates are

    entitled to due process prior to being placed in punitive segregation.

              141.   The placement of a pre-trial detainee in punitive confinement cells violates the

    Fourteenth Amendment where prison officials have imposed this punishment without adequate

    justification and with deliberate indifference to a detainee’s needs.

              142.   Accordingly, Mr. Neal was entitled, pursuant to the Due Process Clause, to receive

    notice and an opportunity to be heard prior to being placed in punitive segregation, and he could

    only be held in punitive confinement if there was a legitimate governmental reason or temporary

    administrative necessity for placing him there.

              143.   Mr. Neal did not pose a threat to inmate or prison personnel safety, he was placed

    in segregation indefinitely, he was never informed whether there was any means by which he could

    be released from segregation, he was never given an update regarding his confinement status, his



                                                      21
Case 1:18-cv-20374-KMW Document 109 Entered on FLSD Docket 03/18/2020 Page 22 of 25



    complaints regarding his confinement status were disregarded, he was not advised of the evidence

    that supported his punishment in solitary confinement and prison officials did not provide him

    with an opportunity to contest his unlawful placement in punitive confinement.

           144.    Captain Lawrence and Officer Wilson were aware that, even if Mr. Neal had been

    fairly placed in punitive segregation from the beginning of his confinement period, he was left

    there far longer than the thirty-day penalty that had been issued in the disciplinary hearing by

    Defendant Tolliver.

           145.    As such, Mr. Neal’s indefinite placement in punitive confinement was not

    reasonably tethered to a legitimate governmental goal and there was no administrative justification

    for housing him there, and it amounted to a violation of Mr. Neal’s right to due process under the

    Federal Constitution.

           146.    Captain Lawrence’s and Officer Wilson’s refusal to remove Mr. Neal from

    indefinite punitive confinement directly and proximately caused further aggravation to Mr. Neal’s

    physical injuries, emotional and psychological distress, mental anguish, and other non-economic

    damages which accrued in the past and which continue into the future.

           WHEREFORE, Mr. Neal requests judgment in his favor and against Defendants

    Lawrence and Wilson, individually, for:

           a.      Actual and compensatory damages;

           b.      Punitive damages;

           c.      An award of attorneys’ fees and costs; and

           d.      Any other relief this court deems just and proper.




                                                    22
Case 1:18-cv-20374-KMW Document 109 Entered on FLSD Docket 03/18/2020 Page 23 of 25



      COUNT FIVE: INDEFINITE AND UNJUSTIFIED PLACEMENT IN PUNITIVE
    CONFINEMENT WITHOUT DUE PROCESS IN VIOLATION OF THE FOURTH AND
            FOURTEENTH AMENDMENT OF THE U.S. CONSTITUTION
                                 (42 U.S.C. § 1983)
                 (Against Defendants Officers Tolliver and Cobarco)

              147.   Mr. Neal repeats and re-alleges Paragraphs 1 through 93 above, as if fully set forth

    herein.

              148.   This is a cause of action for violation of civil rights under 42 U.S.C. § 1983 against

    Officers Tolliver and Cobarco in their individual capacities.

              149.   At all relevant times, Mr. Neal was being held in custody as a pre-trial detainee.

              150.   Punitive conditions may be imposed on pre-trial detainees if they further some

    legitimate objective, such as maintaining safety, internal order or security within a prison.

              151.   However, because extended placements in punitive confinement represent a

    significant punishment beyond ordinary prison life, both pre-trial detainees and inmates are

    entitled to due process prior to being placed in punitive segregation.

              152.   The placement of a pre-trial detainee in punitive confinement cells violates the

    Fourteenth Amendment where prison officials have imposed this punishment without adequate

    justification and with deliberate indifference to a detainee’s needs.

              153.   Accordingly, Mr. Neal was entitled, pursuant to the Due Process Clause, to receive

    notice and an opportunity to be heard prior to being placed in punitive segregation, and he could

    only be held in punitive confinement if there was a legitimate governmental reason or temporary

    administrative necessity for placing him there.

              154.   Mr. Neal did not pose a threat to inmate or prison personnel safety, he was placed

    in segregation indefinitely, he was never informed whether there was any means by which he could

    be released from segregation, he was never given an update regarding his confinement status, his



                                                      23
Case 1:18-cv-20374-KMW Document 109 Entered on FLSD Docket 03/18/2020 Page 24 of 25



    complaints regarding his confinement status were disregarded, he was not advised of the evidence

    that supported his punishment in solitary confinement and prison officials did not provide him

    with an opportunity to contest his unlawful placement in punitive confinement.

              155.   Defendant Tolliver was aware that, even if Mr. Neal had been fairly placed in

    punitive segregation from the beginning of his confinement period, he was left there far longer

    than the thirty-day penalty that had been issued by the disciplinary hearing.

              156.   Defendant Cobarco was also aware that Mr. Neal had been held far longer in

    punitive confinement than the thirty-day penalty that had been issued by the disciplinary hearing.

              157.   As such, Mr. Neal’s indefinite placement in punitive confinement was not

    reasonably tethered to a legitimate governmental goal and there was no administrative justification

    for housing him there, and it amounted to a violation of Mr. Neal’s right to due process under the

    Federal Constitution.

              158.   Defendant Tolliver violated Mr. Neal’s right to due process when he conducted a

    disciplinary hearing without providing notice to Mr. Neal, without Mr. Neal’s presence and

    without providing Mr. Neal with an opportunity to contest the findings of the hearing.

              159.   Defendant Cobarco violated Mr. Neal’s right to due process when he failed or

    refused to accept Mr. Neal’s disciplinary appeal and offer evidence in support of Mr. Neal’s

    placement in punitive confinement.

              160.   Defendant Cobarco also violated Mr. Neal’s right to due process when, without

    justification, he failed or refused to remove Mr. Neal from punitive segregation for an indefinite

    period.

              161.   Officers Tolliver’s and Cobarco’s failure to provide Mr. Neal with due process prior

    to placing him in indefinite punitive confinement directly and proximately caused further



                                                      24
Case 1:18-cv-20374-KMW Document 109 Entered on FLSD Docket 03/18/2020 Page 25 of 25



    aggravation of Mr. Neal’s physical injuries, emotional and psychological distress, mental anguish,

    and other non-economic damages which accrued in the past and which continue into the future.

           WHEREFORE, Mr. Neal requests judgment in his favor and against Defendant Officers

    Tolliver and Cobarco, individually, for:

           a.      Actual and compensatory damages;

           b.      Punitive damages;

           c.      An award of attorneys’ fees and costs; and

           d.      Any other relief this court deems just and proper.

                                            JURY DEMAND

                   Mr. Neal demands a trial by jury on all issues so triable.

           Dated: 03/17/2020                              Respectfully submitted,

                                                           By: John R. Byrne
                                                         John R. Byrne
                                                         Florida Bar No. 126294
                                                         León Cosgrove, LLP
                                                         255 Alhambra Circle, Suite 800
                                                         Coral Gables, Florida 33133
                                                         Telephone: (305) 740-1975
                                                         Facsimile: (305) 437-8158
                                                         Email: jbyrne@leoncosgrove.com
                                                         Email: lburns@leoncosgrove.com

                                                         Counsel for Mike Elbert Neal




                                                    25
